 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE
ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.

 

BONE BIOLOGICS CORPORATION
SECURED SUBORDINATED CONVERTIBLE PROMISSORY NOTE

 

$600,000 October 14, 2016

 

FOR VALUE RECEIVED, Bone Biologics Corporation, a Delaware Corporation (the
“Company”) promises to pay to The Musculoskeletal Transplant Foundation
(“Holder”), in lawful money of the United States of America, the principal
amount of Six Hundred dollars ($600,000) (“Principal Amount”), upon the terms
and subject to the conditions set forth herein (this “Subordinated Note”). The
following is a statement of the rights of Holder and the conditions to which
this Subordinated Note is subject, and to which Holder, by the acceptance of
this Subordinated Note, agrees:

 

1. Maturity Date; Prepayment. If not sooner paid or converted pursuant to the
terms hereof, the outstanding Principal Amount plus all accrued and unpaid
interest thereon shall be due and payable on December 31, 2016 (“Maturity
Date”). The Subordinated Note may be prepaid at any time provided that the
Company pays all accrued interest thereon.

 

2. Interest.

 

(a) Simple Interest. Interest shall accrue on the unpaid Principal Amount from
the date hereof until the date this Subordinated Note is paid in full or
converted at the rate of eight and one/half percent (8½%) simple interest per
month (“Interest Rate”). All accrued interest shall be due and payable in full
upon maturity or prepayment of this Note.

 

3. Conversion.

 

(a) Mandatory Conversion Upon Qualified Financing. In the event of the sale or
series of sales of securities, other than a note (the “HIC New Note”) issued
concurrently herewith to Hankey Capital, LLC (“HIC”), by the Company after the
date hereof which results in gross proceeds to the Company in the aggregate
amount of at least five million dollars ($5,000,000) (a “Qualified Financing”),
the outstanding Principal Amount of this Subordinated Note together with any
accrued but unpaid interest shall be converted into the same securities issued
in the Qualified Financing (the “QF Securities”) at a conversion price which
will be the purchase price per share or per unit based on the actual pre-money
valuation used in determining the purchase price for the QF Securities. The
Company shall provide notice to Holder at least seven (7) days prior to the
closing of a Qualified Financing as to the number of shares or units Holder
would receive. In conjunction with the conversion, Holder shall become a party
to and shall execute all definitive agreements subject to the Qualified
Financing (as defined below) (the “Qualified Financing Agreements”).

 

   

   

 

(b) Optional Conversion Prior to Qualified Financing. At any time prior to the
Maturity Date or a conversion pursuant to Section 3(a), at the option of the
Holder, the outstanding Principal Amount of this Subordinated Note and accrued
interest may be converted into shares of the Common Stock of the Company at a
conversion price of $1.00 per share.

 

(c) Other Mandatory Conversion. If this Subordinated Note has not been paid or
converted prior to the Maturity Date, the outstanding Principal Amount of this
Subordinated Note together with any accrued but unpaid interest shall be
automatically converted into shares of Common Stock of the Company at a
conversion price of $1.00 per share.

 

(d) QF Securities. In the case of a conversion pursuant to Section 3(a), if the
QF Securities are senior securities, including Preferred Stock, then the number
of shares of such senior securities to be received shall be calculated based on
the conversion price of the senior securities.

 

(e) Conversion Procedure. Upon conversion, Holder shall surrender this
Subordinated Note (or a notice to the effect that the original Subordinated Note
has been lost, stolen or destroyed and an agreement acceptable to the Company
whereby the holder agrees to indemnify the Company from any loss incurred by it
in connection with this Subordinated Note). If the conversion is pursuant to
Section 3(a), Holder shall then execute and deliver to the Company the Qualified
Financing Agreements. Upon conversion of this Subordinated Note in full, the
Company shall be forever released from all its obligations and liabilities under
this Subordinated Note and this Subordinated Note shall be deemed of no further
force or effect, whether or not the original of this Subordinated Note has been
delivered to the Company for cancellation.

 

4. Security Interest. The Company hereby grants to Holder the security interest
in all of the assets of the Company second in priority only to the security
interest granted to HIC in connection with the various secured convertible notes
previously issued by the Company to HIC and the HIC New Notes (individually, an
“HIC Note” and collectively, the “HIC Notes”).

 

5. Subordination; Rank.

 

(a) Agreement to Subordinate. The payment of the principal of and interest on,
and any other amounts due in respect of, this Subordinated Note is subordinated
in right of payment, to the extent and in the manner stated in this Section 5,
to the prior payment of the HIC Notes.

 

(b) No Payment on Note if Senior Notes are in Default. Notwithstanding anything
in this Subordinated Note to the contrary, no payment on account of principal
of, interest on or other amounts due in respect of this Subordinated Note, shall
be made by or on behalf of the Company if, at the time of such payment, or
immediately after giving effect thereto, there shall exist under any HIC Note
any default in the payment of all or any portion of principal of or interest
thereon, which default shall have resulted in the full amount of the such Note
being declared due and payable and which default shall not have been cured or
waived. The Company shall notify Holder in writing promptly following the
occurrence of the foregoing. In the event that, notwithstanding the provisions
of this Section 5, payments are made by or on behalf of the Company in
contravention of the provisions of this Section 5, such payments shall be held
by the Company in trust for the benefit of, and shall be paid over to and
delivered to, the holder of any HIC Note so in default, for application to the
payment of such Note remaining unpaid.

 

  2 

   

 

(c) Obligation of the Company Unconditional. Nothing contained in this
Subordinated Note is intended to or shall impair, as between the Company and
Holder, the obligation of the Company, which is absolute and unconditional, to
pay to Holder the principal of and interest on this Subordinated Note as and
when the same shall become due and payable in accordance with its terms, nor
shall anything herein prevent Holder from exercising all remedies otherwise
permitted by applicable law upon an Event of Default, subject to the rights, if
any, under this Section 5, of the holder of any HIC Note in respect of cash
received upon the exercise of any such remedy.

 

6. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Subordinated Note:

 

(a) Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) admit
in writing its inability to pay its debts generally as they mature, (iii) make a
general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated, (v) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it, or (vi) take any action for the purpose of
effecting any of the foregoing; or

 

(b) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company, or
of all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or any of its Subsidiaries, if any, or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in effect
shall be commenced and an order for relief entered or such proceeding shall not
be dismissed or discharged within 60 days of commencement.

 

7. Rights of Holder upon Default. Upon the occurrence of any Event of Default
and at any time thereafter during the continuance of such Event of Default,
subject to Section 6, Holder may by written notice to the Company, declare all
outstanding obligations payable by the Company hereunder to be immediately due
and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, anything contained herein to the
contrary notwithstanding, and, subject to Section 6, enforce its rights as
secured party under the Uniform Commercial Code applicable to the Company.

 

  3 

   

 

8. Representations and Warranties of Holder. Holder represents and warrants to
the Company upon the acquisition of the Subordinated Note as follows:

 

(a) Binding Obligation. Holder has full legal capacity, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Subordinated Note constitutes a valid and binding obligation of Holder,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.

 

(b) Securities Law Compliance. Holder has been advised that the issuance of this
Subordinated Note and the securities into which it may be converted have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), or any state securities laws and, therefore, cannot be sold unless such
sale or transfer is registered under the Securities Act and applicable state
securities laws or unless an exemption from such registration requirements is
available. Holder is aware that the Company is under no obligation to effect any
such registration with respect to the Subordinated Note or the securities into
which it may be converted or to file for or comply with any exemption from
registration. Holder has not been formed solely for the purpose of making this
loan and is investing in the Subordinated Note for its own account for
investment, not as a nominee or agent, and not with a view to, or for resale in
connection with, the distribution thereof, and Holder has no present intention
of selling, granting any participation in, or otherwise distributing the same.
Holder has such knowledge and experience in financial and business matters that
Holder is capable of evaluating the merits and risks of such investment, is able
to incur a complete loss of such investment without impairing Holder’s financial
condition and is able to bear the economic risk of such investment for an
indefinite period of time. Holder is an accredited investor as such term is
defined in Rule 501 of Regulation D under the Securities Act and shall submit to
the Company such further assurances of such status as may be reasonably
requested by the Company.

 

9. Representations and Warranties of Company. The Company represents and
warrants to the Holder upon the acquisition of the Subordinated Note as follows:

 

(a) Binding Obligation. The Company has full legal capacity, power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
This Subordinated Note constitutes a valid and binding obligation of the
Company, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditor’s rights generally and general principles
of equity.

 

(b) Insolvency. No step has been taken to initiate any process for bankruptcy or
other insolvency process of the Company, including (without limitation) an
appointment of an insolvency officer, an arrangement made with creditors either
formally under a court or insolvency process or informally or an enforcement of
any third party security over any of the assets or undertaking of the Company.

 

(c) Organization and Qualification. The Company is duly organized, validly
existing and in good standing under the laws of the State of Delaware, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation of
any of the provisions of its governing documents.

 

  4 

   

 

(d) Issuance of Investor Securities Upon Conversion. The potential issuance of
the investor securities upon proper conversion of the Subordinated Note is duly
authorized and is free from all pre-emptive rights, liens and charges with
respect to the issuance thereof.

 

(e) No Conflicts. The execution, delivery and performance of the Subordinated
Note by the Company and the consummation by the Company of the transactions
contemplated herein do not and will not: (i) conflict with or violate any
provision of the Company’s charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, except such as could not, individually or in the aggregate, have or
result in a material adverse effect on the Company.

 

(f) Access to Information. Holder acknowledges that the Company has given Holder
access to the corporate records and accounts of the Company and has made its
officers and representatives available for interview by Holder, and has
furnished Holder with all documents and other information required for Holder to
make an informed decision with respect to the purchase of the Subordinated Note.

 

10. Piggyback Registration Statement. The Company hereby grants to Holder the
right to include any common shares issued or issuable hereunder in any
registration statement filed by the Company with the Securities and Exchange
Commission allowing the inclusion of such shares subject to customary cutback
provisions and giving priority to the Company and other holders of the Company
securities who have priority rights.

 

11. Miscellaneous.

 

(a) Successors and Assigns; Certificate Representing this Subordinated Note or
Securities Issuable on Conversion Hereof; Transfer of this Subordinated Note or
Securities Issuable on Conversion Hereof.

 

(i) Subject to the restrictions on transfer described in Section 8(b), the
rights and obligations of the Company and Holder shall be binding upon and
benefit the successors, assigns, heirs, administrators and transferees of the
parties.

 

(ii) Each certificate representing this Subordinated Note or the securities
issuable upon conversion hereof shall bear a legend as to the applicable
restrictions on transferability in order to assure compliance with the
Securities Act and applicable state securities laws. The Company may issue stop
transfer instructions to its transfer agent in connection with such
restrictions.

 

(iii) Holder shall only be entitled to offer, sell or otherwise distribute this
Note or the securities into which it may be converted with the prior written
consent of the Company, which may be given or withheld in the Company’s sole
discretion. If an offer, sale or other distribution is approved by the Company,
Holder must provide the Company with a written opinion of Holder’s counsel, or
other evidence reasonably satisfactory to the Company, to the effect that such
offer, sale or other distribution may be effected without registration or
qualification (under any federal or state law then in effect). Upon receiving
such reasonably satisfactory opinion, if so requested, or other evidence, the
Company, as promptly as practicable, shall issue the appropriate replacement
note or securities. The Subordinated Note thus transferred and each certificate
representing the securities thus transferred shall bear a legend as to the
applicable restrictions on transferability in order to ensure compliance with
the Securities Act, unless in the opinion of counsel for the Company such legend
is not required in order to ensure compliance with the Securities Act. The
Company may issue stop transfer instructions to its transfer agent in connection
with such restrictions. Subject to the foregoing, transfers of this Note shall
be registered upon registration books maintained for such purpose by or on
behalf of the Company. Prior to presentation of this Subordinated Note for
registration of transfer, the Company shall treat the registered holder hereof
as the owner and holder of this Subordinated Note for the purpose of receiving
all payments of principal and interest hereon and for all other purposes
whatsoever, whether or not this Note shall be overdue and the Company shall not
be affected by notice to the contrary.

 

  5 

   

 

(b) Suitability. Notwithstanding anything to the contrary, the Company shall
have the absolute right to redeem this Subordinated Note and/or prohibit
conversion and sever its relationship with Holder at any time, if the Company
determines in its sole discretion that its relationship with Holder may
jeopardize its state, federal, or other legal licenses, or otherwise jeopardize
its ability to conduct business in a highly regulated industry.

 

(c) Waiver and Amendment. Any provision of this Subordinated Note may be
amended, waived or modified upon the written consent of the Company and the
Holder provided, however, that no such amendment, waiver or consent shall: (i)
reduce the principal amount of this Subordinated Note without Holder’s written
consent, or (ii) reduce the rate of interest of this Note without Holder’s
written consent.

 

(d) Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties, or
at such other address or facsimile number as the Company shall have furnished to
Holder in writing. All such notices and communications will be deemed
effectively given the earlier of (i) when received, (ii) when delivered
personally, (iii) one business day after being delivered by facsimile (with
receipt of appropriate confirmation), (iv) one business day after being
deposited with an overnight courier service of recognized standing or (v) four
days after being deposited in the U.S. mail, first class with postage prepaid.

 

(e) Payment. Unless converted into the Company’s securities pursuant to the
terms hereof, payment shall be made in lawful tender of the United States.

 

(f) Usury. In the event any interest is paid on this Subordinated Note that is
deemed to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Subordinated Note.

 

(g) Only Company Liable. In no event shall any stockholder, officer, director or
employee of the Company be liable for any amounts due or payable pursuant to
this Subordinated Note.

 

(h) Governing Law. This Subordinated Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of California, without regard to the conflicts of law
provisions of the State of California, or of any other state.

 

(i) Waiver of Jury Trial; Judicial Reference. By acceptance of this Subordinated
Note, Holder hereby agrees and the Company hereby agrees to waive their
respective rights to a jury trial of any claim or cause of action based upon or
arising out of this Subordinated Note.

 

Signature on the following page.

 

  6 

   

 

The Company has caused this Subordinated Note to be issued as of the date first
written above.

 

  BONE BIOLOGICS CORPORATION         By:     Name:     Title:  

 



NAME OF HOLDER:   THE MUSCULOSKELETAL TRANSPLANT FOUNDATION         By:    
Name:     Title:     Address:                      

 

  7 

   

 